DETAILED ACTION
This Final Office Action is in response Applicant communication filed on 
6/10/2022. IDS filed 6/10/2022 has been considered. In Applicant’s amendment, claims 1, 9, and 17 were amended.
Claims 1-24 are currently pending and have been rejected as follows. 
Response to Amendments
Applicant’s amendments necessitated new grounds of rejection under 35 USC 103.
Response to Arguments
Applicant's prior art arguments have been fully considered but they are moot in light of the newly cited Henrich reference.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-12, 16-20 and 24 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Broadwell et al, US Publication No. 2006/0229957 A1, hereinafter Broadwell in view of
Henrich et al, US Publication No. 20130041714 A1, hereinafter Henrich, in view of
Madhavapeddi et al, US Publication No. 20100100377 A1, hereinafter Madhavapeddi. As per,

Claims 1, 9, 17
Broadwell teaches
A computer-implemented method comprising: /
A data processing system comprising: one or more hardware processors; a non-transitory computer-readable medium having instructions embodied thereon, the instructions, when executed by the one or more processors, cause: /
One or more non-transitory computer readable storage media storing sequences of instruction which when executed cause one or more hardware processors to perform a computer- implemented method comprising: (Broadwell [0034] “The server 108 includes one or more processors 312 […] The server 108 also includes a program memory 302, a data memory 310, and random access memory (RAM) 311. Additionally, the processor 312 is communicatively coupled with a computer readable media drive 314”)
receiving, by a server computer, a selection of a supplier identifier that identifies a first supplier during a supplier onboarding process in an e-procurement system; (Broadwell fig. 1; fig. 2; [0009] “[0009] “checking a central supplier financial health repository to determine whether a current financial health report exists for a specific supplier;” [0029] “This interface provides convenient, user-friendly access to information provided by the procurement community as well as step-by-step instructions for a new user or potential supplier to conveniently initiate the process for establishing a business relationship with the corporation.”)
querying a digital data repository of the e-procurement system for a first data record corresponding to the supplier identifier; (Broadwell [0009] “checking a central supplier financial health repository to determine whether a current financial health report exists for a specific supplier”)
[…]
[…]
[…]
[…]
[…] 
in response to receiving the requested information from the first supplier, updating the supplier risk score to an updated supplier risk score associated with the supplier identifier based ATTORNEY DOCKETPATENT APPLICATION088813.027317/308,7683 of 13on the requested information corresponding to each of the component risk score values contributed by the first supplier.  (Broadwell [0047] “maintaining current data on existing suppliers, and keeping potential suppliers' reports on hand for future sourcing consideration. This process is implemented by updating the supplier financial health management tool 106 with current corporate commodity information and strategies, providing a secure link to Dun and Bradstreet for purchase of financial health reports by the supplier, and behind-the-scenes routing to the appropriate corporate procurement contact”)
Broadwell does not explicitly teach
in response to locating the first data record, identifying a supplier risk score associated with the supplier identifier, the supplier risk score including a plurality of component risk score values;  
before the first supplier is approved in the e-procurement system, generating a unique mapping table that maps each component risk score value of the supplier risk score to one or more respective different information request identifiers of a plurality of information request identifiers, each information request identifier indicating a question for a request for information associated with the respective component risk score value in the unique mapping table; 
before the first supplier is approved in the e-procurement system, generating a custom digital data entry form comprising the one or more information request identifiers that are mapped to the component risk score values associated with the selected supplier identifier from the unique mapping table; 
digitally transmitting, to the first supplier, a message containing one or more hyperlinks that invoke operation of the e-procurement system at a security sandboxed webpage, the security sandboxed webpage displaying the custom digital data entry form, and the custom digital data entry form prompting the first supplier to supply the requested information corresponding to each information request identifier; 
receiving, from the first supplier, the requested information corresponding to each information request identifier via the custom digital data entry form of the security sandboxed webpage;  
Henrich however in the analogous art of supplier analytics teaches
in response to locating the first data record, identifying a supplier risk score associated with the supplier identifier, the supplier risk score including a plurality of component risk score values; (Henrich fig. 3 noting the plurality of component risk score values; [0060] “a user may utilize GUI 300 to calculate and/or view supplier health score 62 and/or overall relationship health score 64. For example, as shown in FIG. 3, GUI 300 may display information security risk score 52, business continuity risk score 54, operational risk score 56, supply chain risk score 58, and/or financial risk score 60, supplier health score 62, overall supplier relationship health score 64 and associated supplier data 25”)
before the first supplier is approved in the e-procurement system, generating a unique mapping table that maps each component risk score value of the supplier risk score to one or more respective different information request identifiers of a plurality of information request identifiers, each information request identifier indicating a question for a request for information associated with the respective component risk score value in the unique mapping table; (Henrich figs. 2-3; [0030] “An organization may collect and/or store supplier data 25 by conducting surveys of suppliers, reviewing public records, aggregating previously stored data (such as, e.g. name, address, or region of a supplier), and/or in any other appropriate manner;” [0031] “Data sources 20 may transmit supplier data 25 to risk analysis server 30 periodically and/or in response to a request from risk analysis server 30 and/or users 40 utilizing workstations 45;” [0032] “Risk analysis server 30 may reformat, condition, and/or otherwise analyze supplier data 25 in any appropriate manner to collate and/or associate supplier data 25 received from disparate data sources 20. For example, risk analysis server 30 may determine that a supplier identification number in a first supplier data 25 received from data source 20a is the same as a supplier identification number in a second supplier data 25 received from data source 20b. Risk analysis server 30 may then determine that the first supplier data 25 and the second supplier data 25 are associated with the same supplier” noting the different information request identifiers shown in fig. 3’s table, the information collected by surveying the suppliers and the risk analysis server mapping the data accordingly)
before the first supplier is approved in the e-procurement system, generating a custom digital data entry form comprising the one or more information request identifiers that are mapped to the component risk score values associated with the selected supplier identifier from the unique mapping table; (Henrich [0035] “survey data provided by suppliers may be utilized in whole or in part to a level of information security controls and/or business continuity controls. A supplier risk index may be calculated or otherwise determined based on an aggregate metric information security controls and/or business continuity controls associated with suppliers;” [0055] “Supplier information box 214 displays information associated with each supplier of an organization. Supplier information box 214 may include a line item for each supplier” note the component risk score for security and/or business continuity controls calculated based on the survey data collected from the suppliers)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Broadwell’s supplier procurement to include the risk score including a plurality of component risk scores, mapping each of the plurality of component risk scores to information identifiers and generating data input forms mapped to component risk scores and suppliers in view of Henrich in an effort to summarize key supplier data and enable quick and reliable access to supplier risk information (see Henrich ¶ [0007] & MPEP 2143G).
Madhavapeddi however in the analogous art of data collection teaches
digitally transmitting, to the first supplier, a message containing one or more hyperlinks that invoke operation of the e-procurement system at a security sandboxed webpage, the security sandboxed webpage displaying the custom digital data entry form, and the custom digital data entry form prompting the first supplier to supply the requested information corresponding to each information request identifier; (Madhavapeddi [0012] “create forms that end-users connect to and complete via any number of data entry methods … the system allows a form developer to establish means for providing access to the form, such as a telephone number or uniform resource locator (URL). The form developer may also set access limits on the form, such as which users may access the form, how and when those users may access the form, and a technique for authorizing or authenticating those users … In some examples, the system may offer a development "sandbox"  … communications options are possible, including … communications via email, communications via URLs (e.g., HTML-based forms), etc.”)
receiving, from the first supplier, the requested information corresponding to each information request identifier via the custom digital data entry form of the security sandboxed webpage;  (Madhavapeddi [0012] “These fields may be included to receive specific information, such as the name of the person filling out the form, or may be free-form, allowing a user to provide a continuous stream of information”)
Broadwell, Henrich and Madhavapeddi are analogous prior art because all three teach requesting and collecting information from suppliers. Broadwell and Henrich disclose collecting more information from a supplier in an e-procurement system. While Broadwell and Henrich do not explicitly disclose a security sandboxed webpage, Madhavapeddi teaches collecting information in a sandbox communicated via email and URLs. 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is in the substitution of the sandboxed form of Madhavapeddi for the custom digital data entry form of Broadwell and Henrich. Thus, it would be obvious to substitute the known sandboxed form of Madhavapeddi for the custom digital data entry form of Broadwell and Henrich.
Claims 2, 10, 18
Broadwell teaches
further comprising: in response to determining that the digital data repository does not include a record matching the selected supplier identifier, generating the supplier risk score for the selected supplier identifier and storing the supplier risk score in a new record in the digital data repository that matches the selected supplier identifier.  (Broadwell [0049] “the supplier financial health management repository 107 is checked to see if a current record exists. […] if a current report does not exist, the report is requested, at step 608, using the web portal […] The requester and the supplier financial health management repository 107 receive copies of the SER report, at step 618”)
Claims 3, 11, 19
Broadwell teaches
the supplier risk score representing a risk that the supplier will default on a supply transaction and being calculated based on a plurality of data items that represent historic performance of the supplier.  (Broadwell [0045] “A "high risk" rating indicates the supplier is currently highly vulnerable to nonpayment or is actually in payment default;” [0053] “For example, a "Low Risk" supplier may have a D&B rating of 1, 2, 3 or 4, which indicates an historical probability of failure of less than 0.2%.”)
Claims 4, 12, 20
Broadwell teaches
the supplier risk score representing a risk that the supplier will default on a supply transaction and is calculated based on a financial score value that represents a rating of the supplier based upon one or more of: a third-party credit rating score value, a count of previous late payments, a representation of whether the supplier has ever entered bankruptcy, a judicial score value that represents a number of lawsuits filed against the supplier, and a news sentiment score value that represents a sentiment value calculated by third-party sentiment calculation services based upon sentiments expressed in social media postings about the supplier.  (Broadwell [0039] “the Dun & Bradstreet Supplier Evaluation Risk (SER) score is used as an exemplary reporting agency, it is within the scope of the present invention to use reports or scores generated by other credit reporting or financial health service reporting companies. Other exemplary reporting services include Moody's, Standard & Poor's, and Fitch. The SER provides information and analyses that can assist a corporation in assessing the risk of doing business with a particular supplier. The SER provides an objective, third-party opinion of potential suppliers;” [0045] “A "high risk" rating indicates the supplier is currently highly vulnerable to nonpayment or is actually in payment default;” [0053] “For example, a "Low Risk" supplier may have a D&B rating of 1, 2, 3 or 4, which indicates an historical probability of failure of less than 0.2%”)
Claims 8, 16, 24
Broadwell teaches
the existing supplier having been onboarded during a supplier onboarding process in the e-procurement system.  (Broadwell [0038] “This Supplier On-Ramp is also utilized by existing suppliers to purchase an updated D&B report”)

Claims 5, 13, and 21 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Broadwell in view of Henrich in view of Madhavapeddi in further view of
Rosenburg et al, US Publication No. 2014/0114962 A1, hereinafter Rosenburg. As per,
Claims 5, 13, 21
Broadwell / Henrich / Madhavapeddi do not explicitly teach
further comprising: generating a unique mapping of each financial score value, judicial score value, and news sentiment score value to one or more information request identifiers, the financial score value, judicial score value, and news sentiment score value associated with the selected supplier.  
Rosenburg however in the analogous art of supplier analytics teaches
further comprising: generating a unique mapping of each financial score value, judicial score value, and news sentiment score value to one or more information request identifiers, the financial score value, judicial score value, and news sentiment score value associated with the selected supplier. (Rosenburg [0080] “"Risk Event" comprises an event from a Risk Category/Subject that may have a negative impact on a Supplier or Supplier Category. These may include environmental events (including, but not limited to […] economic events (news of layoffs, plant closings, bankruptcy, […] legal/litigation events (patent infringement, customer/shareholder lawsuits, government agency investigations or inspections, compliance issues, sanctions, watch lists, and other legal problems);” [0101] “an embodiment Generates for Graphical Display another variation of a dashboard (300) that may be expanded or collapsed to display varying levels of data […] An embodiment Calculates and Generates for Graphical Display a summary view (320) of the Risk Score across all Risk Categories (230) for a given Supplier”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Broadwell’s supplier procurement, Henrich’s risk score including a plurality of component risk scores and Madhavapeddi’s secure form entry to include mapping risk score data to information identifiers and generating data input forms associate with the risk score and supplier in view of Rosenburg in an effort to proactively mitigate risks associated with suppliers (see Rosenburg ¶ [0065] & MPEP 2143G).


Claims 6-7, 14-15, and 22-23 are rejected under 35 USC 103 as being unpatentable over the teachings of 
Broadwell in view of Henrich in view of Madhavapeddi in further view of
Glanville et al, US Publication No. 2014/0344179 A1, hereinafter Glanville. As per,

Claims 6, 14, 22
Broadwell teaches
further comprising: in response to determining that the updated supplier risk score associated with the selected supplier identifier value is above a threshold value, […] approving the selected supplier in the e-procurement system.  (Broadwell [0045] “if the potential supplier is approved (i.e. the potential supplier poses a low risk and matches corporate needs), the information concerning this supplier is sent to a supplier set-up team, at step 508, and the supplier is contacted with the decision to pursue and provide quoting opportunities, at step 510.”)
Broadwell / Henrich / Madhavapeddi do not explicitly teach
[…] automatically approving […]
Glanville however in the analogous art of supplier analytics teaches
[…] automatically approving […] (Glanville [0060] “Supplier management process automation may facilitate the collection of company profile information from a supplier into the procurement application of the buying organization. A workflow provided to a supplier user may be automatically initiated to collect all required company profile information … With an approval or a rejection, a supplier user may be notified”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Broadwell’s supplier procurement, Henrich’s risk score including a plurality of component risk scores and Madhavapeddi’s secure form entry to include automated rejection or approval of a supplier in view of Glanville in an effort to provide enhanced and improved supplier management (see Glanville ¶ [0027] & MPEP 2143G).
Claims 7, 15, 23 
Broadwell teaches
further comprising: in response to determining that the updated supplier risk score associated with the selected supplier identifier value is below a threshold value, […] rejecting the selected supplier from being onboarded in the e-procurement system.  (Broadwell [0045] “the financial health report is reviewed … If it is not within the corporation's best interest to pursue the relationship at the present time (i.e. the potential supplier poses too high a risk … then a rejection letter is sent to the potential supplier”)
Broadwell / Henrich / Madhavapeddi do not explicitly teach
[…] automatically rejecting […]
Glanville however in the analogous art of supplier analytics teaches
[…] automatically rejecting […] (Glanville [0060] “Supplier management process automation may facilitate the collection of company profile information from a supplier into the procurement application of the buying organization. A workflow provided to a supplier user may be automatically initiated to collect all required company profile information … With an approval or a rejection, a supplier user may be notified”)
The rationales to modify/combine the teachings of Broadwell / Henrich / Madhavapeddi with/and the teachings of Glanville are presented in the examining of claim 6, 14, 22 and incorporated herein.	






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0026957 A1; US 2014/0156339 A1; Jeeva, Supplier intelligence in MRO procurement, 2008.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624